Citation Nr: 1731987	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to March 29, 2013, and in excess of 70 percent disabling thereafter. 

2.  Entitlement to an increased rating for asthmatic bronchitis, evaluated as 30 percent disabling.  

3.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss disability.  

5.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988, and on active duty from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In October 2012, the Board remanded the claims of service connection for reflux esophagitis and mild gastritis; service connection for sexual dysfunction; service connection for anxiety with depression; and service connection for respiratory disability, claimed as bronchitis.  Subsequently, the RO granted service connection for asthmatic bronchitis with an evaluation of 30 percent effective December 4, 2006; and service connection for sexual dysfunction with a noncompensable evaluation effective December 4, 2006, and increased the evaluation for the Veteran's PTSD from 50 to 70 percent disabling, effective March 29, 2013.  In November 2015, the Veteran testified at a Board hearing before the undersigned.  

The issues listed on the title page of the instant decision reflect all those properly on appeal before the Board.  The Board acknowledges that the Veteran submitted a notice of disagreement (NOD) with the current 10 percent evaluation of his reflux/gastritis, but the record does not reflect receipt of a substantive appeal following the issuance of the June 2017 statement of the case (SOC), and therefore the Board does not have jurisdiction over this issue.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to March 29, 2013, the Veteran's service connected PTSD was manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  For the period following March 29, 2013, the Veteran's service connected PTSD was manifested by total occupational and social impairment.

3.  Pulmonary function testing has revealed that the Veteran's Forced Expiratory Volume after one second has not been less than 86 percent of predicted; his ratio of Forced Expiratory Volume after one second to his Forced Vital Capacity has not been less than 70 percent of predicted; and he has not required monthly visits to a physician for care of exacerbations, and he has not had at least three per year courses of systemic, oral or parenteral, corticosteroids.

4.  Military service records fail to reflect any audiological diagnoses, complaints or treatment, and the Veteran denied hearing loss upon VA examination in November 2007.

5.  The June 2016 VA examiner concluded the Veteran's hearing loss was not related to military service, rather his post-service career of construction and welding.

6.  Resolving all doubt in his favor, the Veteran's current tinnitus is shown to be etiologically related to his active military service.

7.  Prior to March 29, 2013, the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected PTSD and asthma.
8.  Since March 29, 2013, the Veteran's service-connected PTSD is rated as 100 percent disabling, and his remaining service-connected disabilities do not render him unemployable.


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 2013, the criteria for a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the period following March 29, 2013, the criteria for a 100 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.130, DC 9411 (2016).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Prior to March 29, 2013, the criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016). 
 
5.  The criteria for an initial rating in excess of 30 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, DC 6602 (2016).

6.  Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

7.  Entitlement to a TDIU from March 29, 2013, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) 38 C.F.R. § 3.159 (2016)).  

The Board notes that the Veteran has not raised any issues with the duties to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). These duties were met through the issuance of multiple letters, beginning in April 2007, notifying the Veteran of his rights and the respective obligations of the VA.  Moreover, the Veteran was afforded an opportunity to be heard before the Board via a November 2015 hearing.  The Board finds that the VA's duties to notify and assist in the development of the claim are complete, and no further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Service connection for PTSD was established by a July 2011 rating decision, at which time a 50 percent rating was assigned, effective August 5, 2009.  In June 2013, the RO granted an increased evaluation of 70 percent for PTSD, effective March 29, 2013.  The Veteran seeks a higher rating from the date of his initial award through to the present.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

It is noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V).  

As the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.
Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Prior to March 29, 2013

The Veteran was afforded an initial VA PTSD examination in March 2011.  The Veteran reported symptoms of "crazy [and] violent" dreams, depression, intrusive memories, sleeplessness, and feelings of being "smothered to death" in crowds.  Regarding his social history, the Veteran reported that he is "not functioning as father" and that while he is married it is a "rough situation" due to his inability to "go anywhere" and his violent dreams and anger outburst.  Veteran reported confining himself mostly to his home, avoiding crowds, and little to no hobbies or social life as he has lost interest in leisure including motorcycles.  Mental health examination revealed normal appearance, speech, and attitude, but affect was noted to be "constricted/blunted" and mood was "anxious/dysphoric."  No suicidal/homicidal thoughts or hallucinations were noted, but the Veteran reported panic attacks, paranoia, and a startle response at loud noise.  Impact on his daily activities was reported, noting "severe" for shopping, sports/exercise, traveling, and "driving" which requires his wife to usher him around as he gets anxious on the road and "is not able to deal with others."  Regarding employment, the Veteran reported that he worked in construction but had been unemployed "10 to 20 years" due to his pituitary tumor but not the effect of his mental disorders.  A GAF score of 45 was assigned, indicating serious symptoms.  The examiner concluded that the "sxs of PTSD affected his social functioning and added to his vocational dysfunction...initially quit working due to pituitary tumor...but over the yrs, his emotional states also contributed to his social and vocational dysfunction."

The Veteran testified and submitted statements indicating that his symptoms are more severe than what is represented by a 50 percent rating, prior to March 29, 2013.  The Veteran testified that he experienced sleeplessness, nightmares, voices, anxiety, and problems socializing prior to March 2013, as well as depression and anger issues.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

With respect to the Veteran's mood, the Veteran reported depression throughout the entire period under consideration.  The evidence shows that the Veteran experienced continuous depression despite continued medication.  The March 2011 VA examiner noted that the Veteran's daily functioning was impacted, noting "emotional difficulties had strained his current marriage and ended his first.  Affect and mood were also consistently noted as blunted, flattened or dysphoric.  Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, and have affected his daily functioning.  However, the Board finds that the severities of these feelings have not resulted in total impairment of functioning.   

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres, to have organized and appropriate thought processes, and to have normal knowledge, judgment, and insight.  However, the Veteran reported a consistent history of unprovoked irritability with periods of anger outbursts and withdrawing from friends and family, choosing to remain at home and refusing to drive with some memory loss.  The Veteran reported intermittent auditory hallucinations, but there has been no indication that the Veteran experienced symptoms such as persistent delusions, visual hallucinations or grossly inappropriate behavior.  At no examination did the Veteran's speech rise to the level of gross impairment in communication, nor was it illogical, obscure, or irrelevant.  While the Veteran has periods of anger, he is not in persistent danger of hurting others. 

With respect to the Veteran's social functioning, the Veteran consistently reported that he experienced feelings of detachment and estrangement from others, including the few friends he maintained and from his spouse and their "shaky" relationship.  The March 2011 VA examiner noted that the Veteran exhibited avoidance of activities and crowds.  Of note, however, the Veteran maintained a functional marriage throughout this time, including care for his step-children.  Therefore, the Board finds that the Veteran experiences impairment in family relations, but does not experience total social impairment.

The Board notes that the Veteran stated at his March 2011 VA examination that he was no longer working.  The Veteran testified at his hearing that in addition to his sleeplessness and avoidance of crowds, a side effect of the medication is drowsiness that leaves him grouchy and angry.  The Veteran remarked that his PTSD prevented him from working due to disorientation and lack of concentration.  This evidence demonstrates that while there are severe impediments to the Veteran's occupational functioning, they more nearly approximate a 70 percent. 

The medical evidence of record consists of ongoing and continuous mental health treatment throughout the period on appeal, reflecting consistent moderate to severe PTSD related symptomatology.  Thus, the Board finds that the Veteran is entitled to a rating of 70 percent, but no higher, for the period prior to March 29, 2013.

Post March 29, 2013

In a March 2013 VA examination, the examiner noted that the Veteran had multiple mental health diagnoses, but isolated the PTSD symptomatology to "re-experiencing of combat traumas, avoidance and numbing and hyperarousability" and identified the Veteran's depressed affect, passive suicidal thoughts and hallucinations as symptoms of major depressive disorder.  The Veteran reported that his relationship with his wife was "rocky" and that he had separated three times since his last examination.  The Veteran reported a close relationship with his son despite being unable to watch him play sports due to anxiety.  The Veteran reported estrangement from his daughter, and that crisis welfare check resulted in his evaluation at a local hospital.  The Veteran reported that he had "no friends" due to his inability to go in public, and that his one past time was riding motorcycles but he had not done so in "several weeks" and instead slowly works on home improvement projects due to lack of motivation.  Veteran reported unemployment since his 2001 pituitary cancer treatment, and since that time had difficulty with motivation, "fearful of most everything," irritable outbursts, and auditory hallucinations accusing him of weakness.  Veteran reported that his continued PTSD medication helped with his symptoms, but that he had nightmares, intrusive recollections, avoidance, reactivity, feelings of fear, lack of interest, irritability, poor sleep, concentration problems, hypervigilance, suicidal ideation, and auditory hallucinations.  The examiner endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, persistent delusions, and neglect of personal appearance/hygiene.  The examiner concluded that the symptomatology resulted in "occupational and social impairment with reduced reliability and productivity."  The examiner further remarked that the Veteran's work related abilities were impaired of a severity of "moderate more than slight," and that his ability to interact appropriately with the public and co-workers is also moderately impaired.  

At a June 2016 VA examination, the examiner noted multiple mental health diagnoses but identified the PTSD symptoms as "re-experiencing of combat traumas, avoidance, negative alterations in cognition and mood, hyperarousability, and command hallucinations."  The Veteran endorsed symptoms of re-experience including weekly nightmares, intrusive memories, reactivity, and concentration problems.  Regarding avoidance symptoms, the Veteran reported that he did not speak of his experiences outside of a medical setting and could no longer go target shooting.  The Veteran reported negatively altered cognition and mood, noting he is always in "down mode" and has lost interest in previously pleasurable activities.  The Veteran denied suicidal ideation and violent thoughts, but he had "minimal social contacts" and felt estranged from others.  The Veteran endorsed hyperarousability with anger outbursts, hypervigilance, sleeplessness, problems with loud noises, and a physical altercation after an auto accident.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's suicidal ideation and auditory hallucinations were a byproduct of his depressive disorder, and that he could not opine as to the apportionment of this disorder's effect on social and occupational functioning as opposed to the PTSD without resorting to speculation.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from March 29, 2013, the Veteran's PTSD approximates total social and occupational impairment.  The evidence shows that the Veteran's interpersonal difficulties due to his PTSD have continued to deteriorate over time, as reflected by his decreased ability to conduct activities of daily living, relegating his only socialization to immediate family, which is difficult as well.  Furthermore, the Board notes Veteran's consistently worsening ability to conduct activities of daily living.  Concerning the Veteran's occupational impairment, the Board acknowledges that the Veteran has not been employed throughout the period on appeal.  Thus, the Board finds the Veteran has demonstrated total social and occupational impairment following March 29, 2013.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability.  Examining the Veteran's PTSD symptoms as a whole, the Board concludes that the Veteran's symptomatology more nearly approximate the criteria for a higher 100 percent rating, from March 29, 2013.  The Board finds that prior to this VA examination, the Veteran's symptoms did not demonstrate total occupational and social impairment, but beginning with this examination the frequency, severity and duration of symptoms of gross impairment began to increase, as noted in the Veteran's statements and testimony.  Accordingly, a rating of 100 percent disabling most appropriately addresses the Veteran's psychiatric symptoms, from March 29, 2013.  See 38 C.F.R. § 4.130, DC 9411.  

Bronchial Asthma

In a November 2013 rating decision, service connection was established for asthmatic bronchitis with an evaluation of 30 percent disabling, effective December 4, 2006.  The Veteran is seeking an increased evaluation for this disability, testifying that his symptoms are more severe than currently represented.  

Respiratory illnesses are rated under 38 C.F.R. Sections 4.96 and 4.97.  Section 4.96(a) provides, "Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96 (a). 

The Veteran's asthma/bronchitis is service-connected and is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, DC 6602 (2016) for bronchial asthma. 

DC 6602 provides for a 30 percent disability where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication. 

A 60 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent evaluation is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, DC 6602 (2016).

VAMC and private medical records reflect the Veteran's testimony regarding occasional treatment with medication for acute episodes of respiratory distress, including bronchitis and wheezing, around four times a year.  

The Veteran was afforded a VA respiratory examination in September 2013.  Following a review of the record and physical evaluation of the Veteran, diagnoses of asthma and chronic bronchitis were identified, with onset dates September 2013 and 2012 respectively.  Veteran reported experiencing bronchitis "5-6 times yearly" and uses a bronchodilator on a daily basis and inhalation therapy less frequently.  Examiner noted use of antibiotics "twice yearly" and no oxygen therapy.  The examiner identified no "asthma attacks" during the past year, but identified that the Veteran was seen 2-3 times for care of asthmatic exacerbations which occur "less frequently than monthly."  Contemporaneous x-ray was compared to 10/2007 and 5/2006 images and showed "no evidence of acute change normal chest."  PFT revealed pre-bronchodilator results of FVC 90% predicted, FEV-1 87% predicted, FEV-1/FVC 73% predicted, and DLCO 76% predicted.  The examiner concluded that the Veteran's disability had a functional impact on his employability.  

The Veteran was most recently afforded a VA respiratory examination in June 2016.  Following a review of the record and physical evaluation of the Veteran, diagnoses of asthma and chronic bronchitis were identified, with onset dates September 2013 and 2012 respectively.  Veteran reported experiencing dyspnea and wheezing with walking at a relaxed pace and uses a bronchodilator on a daily basis and used antibiotics in November 2015 for bronchitis.  The examiner identified no asthma attacks during the past year and no use of steroids.  PFT revealed pre-bronchodilator results of FVC 91% predicted, FEV-1 82% predicted, FEV-1/FVC 90% predicted, and DLCO 83% predicted.  The examiner concluded that the Veteran's disability had a functional impact on his employability.  The examiner opined that the Veteran could perform "sedentary duties in a dust-free environment" because his coughing and wheezing would be problematic otherwise, especially as he cannot "walk more than 50 feet without dyspnea or wheezing."  

Having carefully considered the Veteran's contentions, including his credible and consistent testimony of wheezing, coughing and dyspnea, that in light of the evidence of record and the applicable law, the Board finds the Veteran's bronchial asthma is appropriately evaluated as the currently assigned 30 percent rating.  

In this case, the Veteran's PFT results show that he has not had an FEV-1 of less than 82 percent of predicted and that his ratio of FEV-1 to FVC (FEV-1/FVC) is not less than 73 percent of predicted.  This does not meet the criteria for a 30 percent rating under DC 6602, but the Board also observes that he needs daily inhalational therapy, which also meets the criteria for the currently assigned 30 percent disability rating. 

The PFT values do not meet the criteria for the next higher schedular rating of 60 percent.  Likewise, he had not required at least monthly visits to a physician for required care of exacerbations.  Similarly, he has not required intermittent, i.e., at least three per year, courses of systemic, oral or parenteral, corticosteroids.  Moreover, consideration has been given to other potentially applicable schedular criteria for similar respiratory issues, however, the Board finds that the current evaluation under DC 6602 is most appropriate based upon the evidence of record.

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for asthma at any time during the relevant time frame.  Thus, there is no doubt to be favorably resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).


Service Connection

Bilateral Hearing Loss & Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss (BLHL) and tinnitus.  He asserts that these disorders are due to acoustic trauma that occurred during service, to include as due to ammunition fire and his MOS duties as an 88, Motor Transport Operator where he claims exposure to loud trucks.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 
The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  Audiometric testing has demonstrated diagnoses of sensorineural hearing loss in both of the Veteran's ears.  Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran has testified that he had ringing of the ears during and after active service.  Accordingly, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) As such, it is conceded that the Veteran suffered an in-service injury due to acoustic trauma and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnoses of tinnitus and bilateral hearing loss, as such is shown by the aforementioned June 2016 VA examination.  Further, based on the Veteran's statements and military personnel records, it has been conceded that he was exposed to acoustic trauma during service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current audiological disorders and the noise trauma in service.  

Analysis

The Board finds that a preponderance of the evidence shows that the Veteran's tinnitus is related to his active service.  The Board places more probative value on the Veteran's statements regarding the onset and continuity of symptomatology.  The Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus is warranted.

However, there is no documentary evidence that hearing loss was manifested to a compensable degree in the first post-service year, nor does the Veteran claim such a development.  The medical evidence of record reflects that evidence of a bilateral hearing loss disorder was first documented during the September 2011 VA examination, 20 years after service.  Such a lengthy interval between service and the initial post-service documentations of the disorders are of themselves a factor against finding of service connection.  Consequently, service connection for bilateral hearing loss on the basis that it became manifest in service and persisted, or on a presumptive basis is not warranted.

The analysis turns to whether the hearing loss may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinion offered in the June 2016 VA examination.  
The June 2016 VA examiner noted the Veteran's service record, including his duties as an 88 Motor Transport Operator.  For the rationale, the June 2016 VA examiner acknowledged the Veteran's MOS but noted Fast-Letter 10-35's "low and moderate" probability for loud noise.  The examiner identified the Veteran's contentions of continuity, but noted that during his November 2007 VA Gulf War examination, no hearing complaints were made.  The examiner concluded that the current audiological issues were "more likely to have been caused by after service occupational noise," specifically the Veteran's post-service career in construction and welding without ear protection. 

Regarding lay evidence, the Board notes that while the Veteran is competent to observe he has decreased hearing acuity, he is nevertheless not competent, by his own opinion, to relate the loss of hearing acuity to active-duty noise trauma, especially in light of the aforementioned post-service acoustic trauma suffered in his civilian job.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal for service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

In light of the increased rating for PTSD prior to March 29, 2013, at the time of the application for TDIU in 2011 following the award of service connection for PTSD, the Veteran's service-connected disabilities included: PTSD, now 70 percent disabling; 30 percent disabling for asthmatic bronchitis, and 10 percent disabling for reflux esophagitis and mild gastritis.  Accounting for the instant decision, his combined rating at the time of the claim was 80 percent disabling.  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment. 

Each VA examination opinion consistently shows that the Veteran's ability to obtain and maintain employment has been impacted by his service-connected breathing difficulties and psychiatric symptoms.  As noted in the section above, the Veteran's mental health symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period. 

The Board notes that the Veteran has competently and credibly reported the impact his PTSD and breathing problems have had on his work, adding to his unemployability since his original 2001 retirement due to pituitary cancer.  .

The Board finds that the Veteran's service-connected PTSD and asthmatic bronchitis preclude substantially gainful employment.  His reported work history makes clear that the Veteran has engaged in manual labor, and that he is no longer able to function in an occupation in which he is required to concentrate and perform tasks without supervision, and be exposed to a high particulate environment from dust/friable debris.  He has only worked in a physical job as a carpenter.  Thus, there is no evidence that the Veteran had any computer training or data entry skills that would be required for most sedentary office jobs. 

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following March 29, 2013

Because a 100 percent schedular rating for PTSD is now assigned from March 29, 2013, the Board finds that entitlement to a TDIU from such date is rendered moot for the reasons expressed below. 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) 

The Court subsequently held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is in effect for PTSD which is rated as 100-percent disabling since March 29, 2013.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the Board has considered whether the Veteran meets the criteria for a TDIU based on the impact of his remaining service-connected disabilities and whether these disabilities would allow for additional SMC entitlement under 38 U.S.C.A § 1114.  The Board initially notes that none of the Veteran's service connected conditions (asthma, reflux esophagitis and mild gastritis, sexual dysfunction, and, following the instant decision, tinnitus) are independently ratable at 60 percent, separate and distinct from his TDIU for PTSD, nor has he asserted that he is permanently housebound by reason of his service-connected disabilities.  Therefore, the Board finds that there is no pending, raised issue as to SMC

Regarding TDIU, as noted above, the Board acknowledges that the Veteran's asthma had an impact while he was in the carpentry field, but it is significant that there is no such suggestion or indication that the asthma, or other disabilities either alone or in the aggregate would render him unemployable.  Thus, the granting of the 100 percent schedular rating for his PTSD renders moot any claimed entitlement to a TDIU as of March 29, 2013.  See Vettese v. Brown, 7 Vet App. 31 (1994) 


ORDER

Prior to March 29, 2013, entitlement to an initial rating of 70 percent, but no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of VA compensation.

From March 29, 2013, entitlement to a total disability rating for PTSD, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to service connection for tinnitus, is granted, subject to the laws and regulations governing the payment of VA compensation.

Prior to March 29, 2013, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.

A rating in excess of 30 percent disabling for asthmatic bronchitis, is denied.  

Entitlement to service connection for bilateral hearing loss, is denied.

Since March 29, 2013, the claim of entitlement to a TDIU is rendered moot and therefore dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


